[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10569
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:16-cr-00023-RH-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ANTOINETTE THERESA KNOWLES,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (February 1, 2018)

Before ED CARNES, Chief Judge, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
      Patricia Jean Kyle, appointed counsel for Antoinette Theresa Knowles in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Knowles’s convictions and sentences are AFFIRMED.




                                         2